EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Steven J. Prewitt. The application has been amended as follows: 

1. – 9. 	(Canceled)
10.   	(Currently Amended) A method of securing a 
coupling a flexible orthopedic guide to a  orthopedic guide comprises
a base having a first side section, a second side section, and a flexible middle section;
at least one coupler for coupling the flexible orthopedic guide to a bone plate; and
a plurality of alignment cavities aligned with corresponding holes in the bone plate,
inserting a fastener through one of the plurality of alignment cavities and through an aligned one of the one or more holes in the bone plate and into the bone to secure the bone plate to the bone; 
wherein the flexible middle section comprises an elastomer.

2.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, at least a method of securing a bone plate to a bone comprising a coupling a flexible orthopedic guide comprising a flexible middle section comprising an elastomer to a bone plate, as claimed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775